Citation Nr: 0816646	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO. 05-15 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1. Entitlement to service connection for right shoulder 
disability.

2. Entitlement to service connection for disability of the 
wrists and fingers.

3. Entitlement to service connection for left foot 
disability.

4. Entitlement to service connection for back disability.

5. Entitlement to service connection for bilateral hearing 
loss disability.

6. Entitlement to an initial rating in excess of 20 percent 
for adhesive capsulitis of the left shoulder.

7. Entitlement to an initial rating in excess of 10 percent 
for chronic right knee strain with degenerative arthritis.

8. Entitlement to an initial rating in excess of 10 percent 
for chronic right foot strain.

9. Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

10. Entitlement to a compensable rating for a bilateral 
orchiopexy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1976.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions, dated in June 2003 and March 
2005.

In its March 2005 rating action, the RO granted the veteran's 
claim of entitlement to service connection for the following: 
left shoulder disability, evaluated as 20 percent disabling; 
right foot disability, evaluated as 10 percent disability; 
right knee disability, evaluated as 10 percent disabling; and 
tinnitus evaluated as 10 percent disabling. The veteran 
disagreed with those ratings, and in October 2005, he was 
issued a Statement of the Case. On VA Form 21-4138, received 
on October 13, 2005, the veteran perfected his appeal with 
respect to those issues. On in substantive appeal (VA 
Form 9), received October 27, 2005, the veteran reported that 
he was only appealing the ratings for his left shoulder, 
right foot, and right knee. Although he did not mention the 
rating for tinnitus, he did not expressly withdraw that issue 
from consideration. 38 C.F.R. § 20.204 (2007). Accordingly, 
the Board has jurisdiction over that issue, and it will be 
considered below. 38 U.S.C.A. § 7104(a) (West 2002 and 
Supp. 2007); 38 C.F.R. § 20.101 (2007). 

In February 2008, the veteran had a hearing at the RO before 
the Veterans Law Judge whose name appears at the end of the 
this decision. A transcript of that hearing has been 
associated with the claims file.

After reviewing the record, the Board finds that further 
development of the record is warranted with respect to the 
issue of entitlement to service connection for back 
disability. Therefore, that issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Chronic right shoulder disability, diagnosed primarily as 
arthritis and a torn right rotator cuff, was first manifested 
many years after service, and the preponderance of the 
competent evidence of record shows that it is unrelated 
thereto. 

2. Assuming that the veteran reportedly fractured his left 
wrist several years prior to service; no residual disability 
was noted at the time his entry into or during active 
service.

3. Current disability has not been identified in either wrist 
or in the fingers of the left hand.

4. The veteran has a right ring trigger finger, which was 
first manifested many years after service, and there is no 
competent evidence of record that it is related thereto.

5. Left foot disability, diagnosed primarily as 
osteoarthritis, was first manifested many years after 
service, and there is no competent evidence of record that it 
is related thereto. 

6. The veteran does not have current hearing loss disability 
in either ear. 

7. Since service connection became effective August 30, 2002, 
the veteran's adhesive capsulitis of the left shoulder, 
manifested primarily by mild tenderness to palpation, 
crepitus, and left arm flexion to at least shoulder level, 
has been productive of no more than moderate impairment.

8. Since service connection became effective July 22, 2002, 
the veteran's right knee strain with degenerative arthritis, 
manifested by tenderness and mild crepitus, as well as active 
knee motion from zero degrees of extension to at least 100 
degrees of flexion, has been productive of no more than 
slight impairment.

9. Since service connection became effective July 22, 2002, 
the veteran's right foot strain, manifested primarily by 
tenderness in the right arch; increased pain with prolonged 
standing or walking; diffuse swelling and tenderness about 
the right first metatarsophalangeal joint; and limitation of 
motion of the right first toe and right fifth toe, has been 
productive of no more than moderate impairment. 

10. The veteran currently has the maximum schedular rating 
for tinnitus and does not demonstrate such an exceptional or 
unusual disability as to warrant referral to the VA 
Compensation and Pension Service for extraschedular 
consideration. 

11. The veteran's residuals of a bilateral orchiopexy consist 
primarily of subjective complaints.




CONCLUSIONS OF LAW

1. Right shoulder disability is not the result of disease or 
injury incurred in or aggravated by service, nor may 
arthritis of the right shoulder be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).

2. The claimed disabilities of the wrists and of the fingers 
of the left hand are not the result of disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).

3. A right ring trigger finger is not the result of disease 
or injury incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303 (2007).

4. Left foot disability is not the result of disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303 (2007).

5. The claimed bilateral hearing loss disability is not the 
result of disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2007).

6. The criteria for an initial rating in excess of 20 percent 
for adhesive capsulitis of the left shoulder have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.69, 4.71a, Diagnostic Code 5201 (2007).

7. The criteria for an initial rating in excess of 10 percent 
for chronic right knee strain with degenerative arthritis 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2007).

8. The criteria for an initial rating in excess of 10 percent 
for chronic right foot strain have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5284 (2007) 

9. There is no legal basis for the assignment of a schedular 
rating in excess of 10 percent for tinnitus. 38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.87, Diagnostic Code 6260 (2007); Smith v. 
Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).

10. The criteria for a compensable rating for the residuals 
of a bilateral orchiopexy have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.7, 4.20, 4.115b, Diagnostic Code 7524 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of service connection for the following: right shoulder 
disability; disability of the wrists and fingers; left foot 
disability; and bilateral hearing loss disability. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. The Board must 
also determine whether VA has met its statutory duty to 
assist the veteran in the development of his claims for 
increased ratings for the following: adhesive capsulitis of 
the left shoulder; chronic right knee strain with 
degenerative arthritis; chronic right foot strain; tinnitus; 
and for the residuals of a bilateral orchiopexy. Id.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise the 
veteran to provide any additional evidence in his possession 
that pertains to his claims. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As a general matter, the RO must inform the veteran that in 
order to establish service connection for the claimed 
disabilities, there has to be competent evidence of current 
disability (generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence). Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

For an increased-compensation claim, VA must notify the 
veteran that, to substantiate a claim, he must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life. 38 U.S.C.A. § 5103(a); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008). Further, if the Diagnostic Code under 
which the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), VA must 
provide at least general notice of that requirement to the 
veteran. 

Additionally, the veteran must be notified that, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores, slip op. at 5-6. 

The foregoing requirements apply to all five elements of a 
claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In letters dated in August and October 2002, the RO provided 
timely notice to the veteran regarding the information and 
evidence necessary to substantiate service connection and 
increased rating claims, as well as specifying the 
information and evidence to be submitted by him, the 
information and evidence to be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertained to his claims.

In March 2006, the RO notified the veteran that once service 
connection for a particular disability had been established, 
a disability rating would be assigned in accordance with the 
criteria set forth in the VA schedule for evaluating 
disabilities. 38 C.F.R. Part 4. The RO also notified the 
veteran that an effective date for the award of benefits 
would be assigned and would be based, generally, on the date 
of the receipt of the claim for benefits or when the evidence 
showed a level of disability that supported a certain rating 
under the rating schedule. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 
Although notice of the information and evidence necessary to 
establish an assigned rating and an effective date was not 
provided to the veteran at the time he filed his claims of 
service connection, such timing notice error was essentially 
harmless. See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) (A timing error may be cured by a new notification 
followed by a readjudication of the claim). Not only did the 
foregoing notices provide such information, the RO 
subsequently received additional evidence and argument with 
respect to the veteran's claims. 

Moreover, neither the veteran nor his representative have 
provided any indication that information conveyed to the 
veteran as to what information would substantiate the claims 
was misleading or confusing. See generally Mayfield, supra 
(due process concerns with respect to notice requirements 
must be pled with specificity). 

In particular, the veteran knew or should have known what was 
required to support his claims for increased ratings. The 
veteran had several VA examinations in which the examiner 
asked the veteran about ranges of motion, weakness, 
discoloration, deformity, fatigability, a lack of 
coordination, and the effect of his service-connected 
disabilities on his daily activities and employment. In fact, 
on VA Form 9, dated in October 2005, the veteran specifically 
referred to the criteria for rating range of shoulder motion. 
In addition, the veteran rendered testimony at his February 
2008 hearing, during which the undersigned Veterans Law Judge 
and the veteran's representative asked questions to bring out 
information which would support his claims. Under such 
circumstances, the Board finds that a reasonable person would 
have or should have realized the evidence necessary to 
support his increased rating claims.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claims of 
service connection for right shoulder disability; disability 
of the wrists and fingers; left foot disability; and 
bilateral hearing loss disability, as well as his claims for 
increased ratings for the following: adhesive capsulitis of 
the left shoulder; chronic right knee strain with 
degenerative arthritis; chronic right foot strain; tinnitus; 
and for the residuals of a bilateral orchiopexy. It appears 
that all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder. He has not 
identified any further outstanding evidence, which could be 
used to support his any of those claims. As such, the record 
has been fully developed, and it is difficult to discern what 
additional guidance VA could provide to the veteran regarding 
what further evidence he should submit to substantiate his 
claims. Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
The veteran has had ample opportunity to participate in the 
development of his appeal; and therefore, further action is 
unnecessary in order to meet VA's statutory duty to assist 
him in the development of his claims for service connection 
and increased ratings. See, e.g., Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (development that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 
Accordingly, the Board will proceed to the merits of those 
issues. 

Analyses

The Service Connection Claims

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment. 38 U.S.C.A. § 1111 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.304(b) (2007). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the disease identity is established, there is 
no requirement of evidentiary showing of continuity. 
38 C.F.R. § 3.303(b). 
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. Id. 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is manifested 
to a degree of 10 percent or more within one year of the 
veteran's discharge from service. 38 U.S.C.A. § 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309. Such a presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307. 

The Right Shoulder:

The veteran contends that he injured his right shoulder 
playing football in service and that he has received 
treatment for the residuals of that injury from VA. 
Therefore, he maintains that service connection is warranted.

Although the veteran did injure his shoulder in service, that 
injury was acute and transitory and resolved without residual 
disability. Chronic right shoulder disability, diagnosed 
primarily as arthritis and a torn right rotator cuff, was 
first manifested many years after service, and is unrelated 
thereto. Accordingly, service connection for right shoulder 
disability is denied. 

The veteran's September 1971 service entrance examination is 
negative for any complaints or clinical findings of right 
shoulder disability. While he did sustain a right shoulder 
contusion during football practice in August 1974, there is 
no competent evidence of record that such injury resulted in 
any residual disability. 

During the remainder of service, the veteran received no 
treatment for his right shoulder, and during his June 1976 
service separation examination, he responded in the negative, 
when asked if he then had, or had ever had, a painful or 
trick shoulder or elbow. On examination, however, his upper 
extremities were found to be normal. 

The separation physical examination is particularly probative 
as to the issue of service connection for a claimed 
continuing disorder. Because these records were generated 
with a view towards ascertaining the appellant's then-state 
of physical fitness, they are akin to statements of diagnosis 
and treatment and are of increased probative value. Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care). 

Chronic right shoulder disability was not established until 
the early 2000's, when X-rays such as those taken during a 
September 2002 VA examination reportedly showed arthritis in 
the veteran's shoulders. In September 2003, the veteran was 
also treated for a torn right rotator cuff, a residual of a 
motor vehicle accident. 

In October 2004, the veteran underwent a VA examination to 
determine the nature and etiology of any right shoulder 
disability found to be present. While the examiner confirmed 
the presence of a torn right rotator cuff, he stated that it 
was not due to injuries sustained in the military but 
occurred at a later date. 

The veteran has presented no competent medical evidence to 
the contrary, nor has he presented evidence of continuing 
right shoulder symptomatology between the time of his 
discharge from service and his current diagnosis of right 
shoulder disability. By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a).

The only reports to the contrary come from the veteran. As a 
layman, however, he is only qualified to report on matters 
which are capable of lay observation. He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability. 38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection. Absent 
such evidence, service connection is not warranted.

The Wrists and Fingers:

During his hearing in February 2008, the veteran testified 
that he had injured his wrists and fingers playing football 
in service and that following service, he experienced the 
residuals of those injuries including carpal tunnel syndrome. 
Therefore, he maintains that service connection is warranted

After reviewing the record, the Board finds that the veteran 
does not have current disability of either wrist or of the 
fingers of his left hand. Although he had warts on the right 
ring finger in service and currently has a right ring trigger 
finger, there is no competent evidence of a nexus between 
those disabilities. Accordingly, service connection for 
disability of the wrists or fingers is not warranted.

During his service entrance examination, the veteran reported 
that he had fractured his left wrist approximately three 
years prior to service. Despite that report, no residual 
disability was clinically identified during the examination. 
Therefore, his left wrist is presumed to have been in sound 
condition at the time he entered service. 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b). 

Although he contends that he injured his wrist and fingers 
playing football in service, the veteran's service medical 
records are completely negative for any injuries to his 
wrists or fingers or for the residuals thereof. The record 
does show that in October 1971, he had warts on his right 
ring finger; however, they were acute and transitory, as 
there were no complaints or clinical findings of such 
disability after that time. 

The veteran did complain of wrist pain in January 2001; 
however, medical records dated since that time, including the 
reports of VA examinations in September 2002, October 2004, 
and August 2007, are negative for any current, identifiable 
disability in either wrist or in the fingers of the left 
hand. During VA treatment in October 2004, the possibility of 
mild carpal tunnel syndrome was considered. However, that 
diagnosis was never established. Accordingly, service 
connection is not warranted for disability in either wrist or 
the fingers of the veteran's left hand.

VA medical records show that since January 2001, the veteran 
has had right ring trigger finger. However, there is no 
competent evidence of a relationship to service including any 
evidence of a relationship the warts on his right ring finger 
in October 1971. Accordingly, service connection for 
disability of the fingers of the right hand is also denied.

Again, the only reports to the contrary come from the 
veteran. However, it must be emphasized that he is not 
qualified to render such an opinion. Espiritu.

The Left Foot:

As above, the veteran contends that he injured his left foot 
playing football in service. He states that he has received 
treatment for the residuals of those injuries from VA and 
that he takes medication to alleviate the pain. Therefore, he 
contends that service connection for left foot disability is 
warranted.

The veteran's contentions notwithstanding, left foot 
disability was not manifested until many years after service; 
and there is no competent evidence of a relationship thereto. 
Accordingly, service connection is denied.

The veteran's service medical records, including the reports 
of his service entrance and separation examinations, are 
negative for any complaints or clinical findings of left foot 
disability. 

The first evidence of left foot disability was not reported 
until years after service. In April 1983, the veteran filed a 
claim of entitlement to service connection the residuals of 
an injury to his left foot; however, the veteran failed to 
prosecute that claim. During a VA examination in April 1989, 
the veteran complained that left knee disability made his 
feet hurt; however, there were no findings of chronic, 
identifiable left foot disability. During VA outpatient 
treatment in August 1999, the veteran complained of a 
tingling sensation in his feet associated with diabetes, and 
it was noted that he had apparent flat feet. 

Despite such reports, chronic left foot disability (most 
recently diagnosed as plantar fasciitis on the report of the 
August 2007 VA examination) was not manifested until years 
after service, and there is no competent evidence of record 
that it is related thereto. As above, the veteran's 
contentions, without more, cannot fulfill the requirement for 
a nexus to service. Absent such evidence, service connection 
for left foot disability is denied.

Hearing Loss Disability:

The veteran contends that his hearing is impaired as a result 
of his exposure to the noise of jet engines in service. 
Therefore, he maintains that service connection for hearing 
loss disability is warranted. Despite his contentions, the 
preponderance of the competent evidence of record shows that 
he does not have hearing loss disability under VA 
regulations. Absent evidence of current disability, service 
connection is not warranted.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The 
failure to meet these criteria at the time of a veteran's 
separation from active service is not necessarily a bar to 
service connection for hearing loss disability. Indeed, a 
veteran may establish service connection for a current 
hearing loss disability by submitting evidence that such 
disability is related to service. 38 C.F.R. § 3.303(d); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Hensley v. Brown, 5 
Vet. App. 155, 159-60 (1993).

During his September 1971 service entrance examination, the 
veteran responded in the negative, when asked if he then had, 
or had ever had, hearing loss disability. Indeed, audiologic 
testing was negative for hearing loss disability at the 
requisite thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
Not 
reported 
(NR)
5
LEFT
15
10
0
NR
5

Speech audiometry was not performed.

In July 1974, the veteran reported a decrease in hearing 
acuity since the previous month. Although puretone thresholds 
were worse than during his service entrance examination 
hearing loss disability by VA standards was not demonstrated:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
10
5
LEFT
20
15
15
15
10

Again, speech audiometry was not performed.


During the veteran's June 1976 service separation 
examination, the veteran responded that he did not know, when 
asked if he then had, or had ever had, hearing loss 
disability. However, audiologic testing revealed that the 
pure tone thresholds were less than VA standards for a 
finding of hearing loss disability:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
15
15
LEFT
30
30
20
15
15

As before, speech audiometry was not performed.

While the veteran's hearing acuity during service was within 
normal limits by VA standards, audiologic testing showed that 
it had deteriorated gradually throughout his period of active 
duty. During that time, he performed duties as a supplyman in 
the Air Force.

Therefore, in conjunction with his claim for service 
connection for hearing loss disability, the veteran underwent 
an October 2002 VA audiologic examination. 
Audiologic testing revealed the following pure tone 
thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
30
20
LEFT
35
30
20
20
25

Speech audiometry revealed word recognition scores of 88 
percent in the right ear and 80 percent in the left ear. 

Although the examiner found that the veteran had hearing 
sensitivity, she noted that the veteran's hearing acuity was 
within normal limits for VA adjudication purposes. While true 
with respect to the puretone thresholds, the word recognition 
scores revealed hearing loss disability by VA standards. 
Therefore, VA reexamined the veteran. 

In October 2004, the results of VA audiologic testing 
continued to be negative for hearing loss disability by VA 
standards:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
25
25
LEFT
25
20
15
10
20

The results of speech audiometry were similarly negative, as 
the veteran demonstrated word recognition scores of 100 
percent in the right ear and 96 percent in the left ear. 

Because the preponderance of the evidence shows that the 
veteran did not have hearing loss disability in service and 
because he does not have it now, the Board finds that the 
veteran cannot meet the criteria for service connection. 
Accordingly, that portion of the appeal is denied. As above, 
the veteran's contentions to the contrary cannot, by 
themselves, be considered competent evidence of service 
connection. Espiritu.


The Increased Rating Claims

The veteran contends that the current ratings for his 
service-connected left shoulder disability, right knee 
disability, right foot disability, tinnitus, and the 
residuals of a bilateral orchiopexy do not adequately reflect 
the severity of those disorders. Accordingly, he maintains 
that increase ratings are warranted.

After reviewing the record, the Board finds that since 
service connection was established, the ratings for left 
shoulder disability, right knee disability, and right foot 
disability more nearly reflect the schedular criteria 
consistent with his current ratings. Similarly, since the 
year prior to his claim for an increased rating, the 
residuals of a bilateral orchiopexy more nearly reflect the 
schedular criteria consistent with his current ratings. As to 
tinnitus, the Board notes that the veteran currently has the 
highest schedular rating applicable to rating that disorder. 
However, he does not demonstrate such an unusual disability 
picture as to warrant an extraschedular rating. 38 C.F.R. 
§ 3.321. 

In light of the foregoing, the current ratings for the noted 
disabilities are confirmed and continued. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2007). 
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7. 

The RO's March 2005 decision on appeal, which granted 
entitlement to service connection for left shoulder 
disability, right knee disability, right foot disability, and 
tinnitus was an initial rating award. When an initial rating 
award is at issue, a practice known as "staged" ratings may 
apply. That is, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found. Fenderson v. West, 12 Vet. App. 119 (1999). 

Unlike the foregoing, service connection for the residuals of 
a bilateral orchiopexy was not an initial rating award. 
Service connection for that disability became effective in 
October 1988. 

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability. Francisco v. Brown, 7 Vet. App. 55 
(1994). However, as with initial ratings, a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007). Therefore, 
the analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The Board will evaluate the level of impairment and any 
changes in the veteran's various service-connected 
disabilities in light of the complete medical history of 
those disabilities. Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991). 

Finally, with respect to rating musculoskeletal disabilities, 
the Board must consider factors affecting functional loss. 
DeLuca v. Brown, 8 Vet. App. 202 (1995). Such factors include 
a lack of normal endurance and functional loss due to pain 
and pain on use, specifically limitation of motion due to 
pain on use including that experienced during flare ups. 
38 C.F.R. § 4.40. Consideration is also given to weakened 
movement, excess fatigability, and incoordination, as well as 
the effects of the disability on the veteran's ordinary 
activity. 38 C.F.R. § 4.10, 4.45. 

The Left Shoulder:

In evaluating impairment of the upper extremities, it is 
often important to determine the veteran's major or dominant 
upper extremity. Impairment of a major upper extremity can 
frequently result in a rating higher than that assignable for 
impairment of the minor upper extremity. The injured upper 
extremity, or the most severely injured upper extremity, of 
an ambidextrous individual will be considered the dominant 
hand for rating purposes. 38 C.F.R. § 4.69.

In this case, service connection is in effect for 
disabilities of the veteran's left and right shoulders, the 
left rated as 20 percent disabling and the right evaluated as 
10 percent disabling. Although his service medical records 
show that he was left handed, later evidence, such as the 
report of his October 2004 VA examination, shows that due to 
disability, he has had to perform most of his activities with 
his right upper extremity. As such, he is effectively 
ambidextrous. Nevertheless, since his left service-connected 
left shoulder disability is more severe, that remains his 
major upper extremity.

Shoulder disability is rated in accordance with the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201. A 20 
percent rating is warranted when motion of the major upper 
extremity is limited to shoulder level. A 30 percent rating 
is warranted when the motion of the major arm is limited to 
midway between the side and shoulder level. 

Potentially applicable in rating the veteran's left shoulder 
disability are 38 C.F.R. § 4.71a, Diagnostic Codes 5202, and 
5303. Under Diagnostic Code 5200, a 30 percent rating is 
warranted for favorable ankylosis of the major scapulohumeral 
articulation, such that the abduction is accomplished to 60 
degrees, and the veteran can reach his mouth and head. A 40 
percent rating is warranted for intermediate ankylosis, i.e., 
between favorable and unfavorable. 

Under Diagnostic Code 5202, a 20 percent rating is warranted 
for malunion of the major humerus manifested by moderate 
deformity or for infrequent episodes of dislocation of the 
scapulohumeral joint and guarding of movement only at 
shoulder level. A 30 percent rating is warranted malunion of 
the major humerus, manifested by marked deformity or for 
frequent episodes of dislocation of the scapulohumeral joint 
and guarding of all arm movements. 

Diagnostic Code 5303 is applicable to rating disability of 
the intrinsic muscles of shoulder girdle, i.e., the 
pectoralis major I (clavicular) and the deltoid. Such muscles 
control elevation and abduction of arm to the level of the 
shoulder; and act with the pectoralis major II (costosternal) 
and latissimus dorsi and teres major in controlling the 
forward and backward swing of arm. A 20 percent rating is 
warranted for moderate impairment of the major shoulder, 
while a 30 percent rating is warranted for moderately severe 
impairment of the major shoulder. 

In this case, the evidence such as the report of a September 
2002 orthopedic consultation; records of physical therapy and 
kinesiotherapy, performed from November 2002 through February 
2003; and the reports of VA examinations in September 2002 
and October 2004, show that the veteran's left shoulder 
disability is manifested primarily by mild tenderness to 
palpation, crepitus, and limitation of motion. However, there 
is no evidence of ankylosis, and he is able to raise his left 
arm to at least shoulder level. 

During the October 2004 examination, repetition of left 
shoulder motion was limited by pain and fatigue. However, the 
preponderance of the evidence of record is negative for 
findings of swelling, discoloration, warmth, impaired 
reflexes, or lack of coordination. Moreover, the 
preponderance of the competent evidence of record is negative 
for left shoulder weakness or atrophy, and there is no 
history of recurrent dislocation or subluxation of the left 
shoulder. Although X-rays generally show degenerative joint 
disease in the left shoulder, there is no competent evidence 
of malunion or deformity. 

The veteran's left shoulder disability reportedly causes him 
to have difficulty with dressing, reaching, sudden movements, 
lifting, driving, and household chores. Nevertheless, when he 
arrived for his October 2004 examination, he was carrying two 
bags, including a heavy backpack over his shoulder. Indeed, 
the preponderance of the evidence shows that he remains 
independent in performing the activities of daily living. 

There is no competent evidence of record that the veteran's 
service-connected left shoulder disability is productive of 
any more than moderate impairment. As such, the Board finds 
that the veteran's service-connected left shoulder disability 
more nearly approximates the criteria for a 20 percent 
disability rating under the applicable diagnostic codes. 
Accordingly, the current rating is confirmed and continued.

The Right Knee

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis. 38 C.F.R. § 4.71a, DC 5010. 
Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion of knee is rated in accordance with 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5260 and 5261. A 10 
percent rating is warranted when flexion is limited to 45 
degrees or when extension is limited to 10 degrees. A 20 
percent rating is warranted when flexion is limited to 30 
degrees or when extension is limited to 15 degrees. 

Also potentially applicable in rating the veteran's right 
knee disability is 38 C.F.R. §§ 4.71a, Diagnostic Code 5257, 
the Diagnostic Code used to rate knee impairment associated 
with recurrent subluxation or lateral instability. A 10 
percent rating is warranted for slight impairment, manifested 
by recurrent subluxation or lateral instability, while a 20 
percent rating is warranted for moderate impairment. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The competent evidence of record does not support the 
veteran's assertions of increased severity of the service-
connected disorders. The evidence includes VA records 
reflecting the veteran's treatment from August 2002 through 
August 2007 and the reports of the VA examinations performed 
in September 2002, October 2004, and August 2007. VA 
examinations show that the veteran's service-connected right 
knee disability is manifested by tenderness and mild 
crepitus, as well as active knee motion from zero degrees of 
extension to at least 100 degrees of flexion. During a 
September 2002 consultation with the VA orthopedic service, 
the veteran reported that his right knee disability impaired 
his ability to walk, sleep, and work; and during his October 
2004 VA examination, it was noted that the veteran had 
difficulty with dressing, arising from a chair, sudden 
movements, lifting, and household chores. 

Although the veteran uses a knee brace and cane for 
ambulation, the preponderance of the competent evidence of 
record shows that his balance is good and that he has 
complete functional independence for transfers and 
locomotion. Moreover, such evidence is negative for any 
abnormal shoe wear or callosities which suggest that he 
ambulates with an abnormal gait. The strength and reflexes in 
this right lower extremity are normal, and the preponderance 
of the evidence is negative for instability, recurrent 
subluxation, abnormal motion, and/or lack of coordination. 
The evidence is also negative for flare-ups, swelling, 
atrophy, discoloration, deformity, or warmth; and repetition 
of right knee motion does not cause additional limitation of 
motion, lack of coordination, or fatigue. Finally, there is 
no competent evidence of record that the veteran's service-
connected right knee disability is productive of any more 
slight impairment.

When compared to the applicable schedular criteria, the Board 
finds that the veteran's service-connected right knee 
symptoms more nearly reflect the criteria for a 10 percent 
rating on the basis of limitation of motion or instability. 
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992). Therefore, an 
increased rating is not warranted, and the appeal is denied.

The Right Foot:

The veteran's service-connected right foot disability is 
rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 
5284. A 10 percent rating is warranted for moderate 
impairment of the foot, while a 20 percent rating is 
warranted for moderately severe impairment. 

During his hearing before the undersigned Veterans Law Judge, 
the veteran testified that his service-connected right foot 
disability was manifested primarily by pain for which he was 
being followed by the VA Pain Management Service. He stated 
that he also had painful flare-ups and that his foot 
disability made it difficult to wear shoes.

A review of the evidence, such as the reports of the 
veteran's VA examinations in September 2002, October 2004, 
and August 2007, discloses that the veteran's service-
connected right foot strain is manifested primarily by 
tenderness in the right arch, increased pain with prolonged 
standing or walking, diffuse swelling and tenderness about 
the right first metatarsophalangeal joint, and limitation of 
motion of the right first toe and right fifth toe. However, 
the preponderance of the competent evidence of record is 
negative for objective indications of weakness, fatigue, or 
an associated lack of endurance or coordination. Moreover, 
there is no evidence of impaired reflexes, diminished 
sensation, discoloration, or deformity. 

The veteran reports that one of his biggest problems is his 
inability to walk more than two or three blocks, and he 
states that his right foot problems contribute to his 
inability to do recreational activities. In addition, he 
states that he has difficulty with dressing, arising from a 
chair, sudden movements, lifting, and household chores. 
Although he wears arch supports and walks with the aid of a 
cane, the preponderance of the evidence is negative for 
callosities or unusual shoe wear indicative of abnormal 
weight bearing. Furthermore, the preponderance of the 
competent evidence of record shows that his balance is good 
and that he has complete functional independence for 
transfers and locomotion. In this regard, the preponderance 
of the evidence is negative for any findings that his right 
foot disability is productive of any more than moderate 
impairment.

The foregoing manifestations more nearly reflect the 
schedular criteria for a 10 percent rating for right foot 
disability under Diagnostic Code 5284. Therefore, an 
increased rating is not warranted.

Tinnitus:

The veteran seeks a higher initial disability rating for his 
service-connected tinnitus on the basis that the 10 percent 
evaluation assigned does not adequately reflect the severity 
that disorder. However, that is the highest schedular 
evaluation available, whether the sound is perceived in one 
ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note 2; see, Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006). 

Under such circumstances, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for tinnitus. However, the evidence 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards in rating tinnitus. 38 C.F.R. § 3.321(b)(1). 
Rather, the record shows that the manifestations of that 
disability are those contemplated by the regular schedular 
standards. In this regard, it must be emphasized that the 
disability ratings are not job specific. They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations. Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1. Absent competent evidence to 
the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 

Bilateral Orchiopexy:

During his hearing before the undersigned Veterans Law Judge, 
the veteran testified that his service-connected residuals of 
a bilateral orchiopexy impaired his sex life and that a 
compensable rating was, therefore, warranted. After reviewing 
the record, however, the Board finds that manifestations of 
that disability do not meet or more nearly approximate the 
criteria for a compensable rating. Accordingly, the appeal is 
denied.

In reviewing the record, the Board notes that there is no 
Diagnostic Code dedicated to rating the residuals of a 
bilateral orchiopexy. When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. 38 C.F.R. § 4.20. 

In this case, the veteran's residuals of a bilateral 
orchiopexy are rated by analogy to removal of the testes. 
38 C.F.R. § 4.115b, Diagnostic Code 7524. A noncompensable 
rating is warranted for removal of one testis, while a 30 
percent rating is warranted for removal of both testes. 
Consideration is also given to the assignment of special 
monthly compensation due to the loss of a creative organ. 
38 C.F.R. § 3.350 (2007).

Although the veteran contends that the residuals of his 
bilateral orchiopexy impair his sex life, the preponderance 
of the competent evidence of record does not support his 
contentions. During his September 2002 and October 2004 VA 
examinations, it was noted that the veteran's testes were 
smaller, bilaterally, but that they were well-descended and 
non-tender. Moreover, his penis was normal without deformity 
or masses, and his sensation, reflexes, peripheral pulses 
were within normal limits. In addition, the veteran 
demonstrated no loss of libido, and his testosterone levels 
were within normal limits. 

Following VA examinations of the veteran's genitourinary 
system in October 2004 and August 2007, the examiners 
attributed the veteran's impaired sexual performance to his 
nonservice-connected diabetes mellitus or to his history of 
substance abuse and smoking. Neither examiner related the 
veteran's sexual performance difficulty to his service-
connected bilateral orchiopexy, and the veteran has not 
presented any evidence to establish that relationship. 
Accordingly, the Board concludes that there is no basis for a 
compensable rating for the veteran's service-connected 
residuals of a bilateral orchiopexy. Therefore, the appeal 
for a compensable rating is denied.


ORDER

Entitlement to service connection for right shoulder 
disability is denied.

Entitlement to service connection for disability of the 
wrists and fingers is denied.

Entitlement to service connection for left foot disability is 
denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to an initial rating in excess of 20 percent for 
adhesive capsulitis of the left shoulder is denied.

Entitlement to an initial rating in excess of 10 percent for 
chronic right knee strain with degenerative arthritis is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
chronic right foot strain is denied.

Entitlement to a initial rating in excess of 10 percent for 
tinnitus is denied.

Entitlement to a compensable rating for a bilateral 
orchiopexy is denied.


REMAND

The veteran contends that he sustained a back injury playing 
football inservice and that service connection is, therefore, 
warranted on a direct basis for the residuals of that injury. 
However, more recent evidence also suggests that the veteran 
may have back disability due to his service-connected 
residuals of a left meniscectomy. While the veteran's claim 
of entitlement to service connection for back disability has 
been considered on a direct basis, the possibility of 
secondary service connection has not. 
Accordingly, development of that aspect of the appeal is 
warranted. Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (As to 
VA's duties to develop and adjudicate claims under all 
appropriate theories of entitlement); see Bingham v. 
Principi, 421 F.3d 1346 (Fed.Cir. 2005); Roebuck v. 
Nicholson, 20 Vet. App. 307, 312-313 (2006).    

Secondary service connection may be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established. 38 C.F.R. § 3.310(a) (2007). Any 
increase in the severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will also be 
service connected. 38 C.F.R. § 3.310(b) (2007).

The evidence shows that in service in October 1973, the 
veteran was treated for lumbosacral strain.

In November 2002, D. D., M.D., a VA physician, reported that 
it was at least as likely as not that the veteran's back 
condition was due to abnormalities in posture and gait 
associated with his service-connected left knee disability. 

In October 2004, VA examined the veteran, in part to 
determine the nature and etiology of any back disability 
found to be present. Following the examination, the diagnosis 
was lumbosacral strain; however, the examiner stated that he 
could not assess whether there was a nexus to service without 
resort to speculation. No consideration was given to the 
possibility that the veteran's back disability was related to 
his service-connected left knee disability.

In light of the foregoing, additional development of the 
record is necessary prior to further consideration by the 
Board. Accordingly, the case is REMANDED for the following 
action:

1. Notify the veteran of the information 
and evidence necessary to support a claim 
of entitlement to service connection for 
back disability secondary to his service-
connected left knee disability. 
38 U.S.C.A. § 5103, 5103A; 38 C.F.R. 
§ 3.159, 3.310.

2. When the actions in part 1 have been 
completed, schedule the veteran for an 
orthopedic examination by an examiner who 
has not examined him previously. The 
purpose of the examination is to 
determine the nature and etiology of any 
back disability found to be present. All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand.

If back disability/disabilities is/are 
found, the examiner must identify and 
explain the elements supporting each 
diagnosis. 

The examiner must also respond to the 
inquiry as to whether or not the 
veteran's back disability was caused or 
aggravated by lumbosacral strain in 
service in October 1973. 

In addition, the examiner must respond to 
the inquiry as to whether or not the 
veteran's back disability was caused or 
aggravated by his service-connected left 
knee disability. 

The examiner must state the medical basis 
or bases for his or her opinion. If the 
examiner is unable to do so without 
resort to speculation, he or she should 
so state. 

3. When all of the actions requested in 
parts 1 and 2 have been completed, 
undertake any other necessary 
development, if deemed by the RO/AMC to 
be appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for back disability. 
In so doing, consideration must be given 
to all reasonable theories of the case, 
including, but not limited to, the 
possibility that the claimed back 
disability is proximately due or 
aggravated by the veteran's service-
connected left knee disability. 

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is notified to do 
so. It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO. Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


